Exhibit 10.3

 

WELLS FARGO

 

REVOLVING LINE OF CREDIT NOTE

 

 

 

$30,000,000.00

 

San Diego, California

 

 

July 1, 2004

 

FOR VALUE RECEIVED, the undersigned Dot Hill Systems Corp. (“Borrower”) promises
to pay to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”) at its
office at San Diego RCBO, 401 B Street, Suite #2201, San Diego, CA 92101, or at
such other place as the holder hereof may designate, in lawful money of the
United States of America and in immediately available funds, the principal sum
of $30,000,000.00, or so much thereof as may be advanced and be outstanding,
with interest thereon, to be computed on each advance from the date of its
disbursement as set forth herein.

 

1.                                      DEFINITIONS:

 

As used herein, the following terms shall have the meanings set forth after
each, and any other term defined in this Note shall have the meaning set forth
at the place defined:

 

1.1                                 “Business Day” means any day except a
Saturday, Sunday or any other day on which commercial banks in California are
authorized or required by law to close.

 

1.2                                 “Fixed Rate Term” means a period commencing
on a Business Day and continuing for 1, 2, 3, 6 or 12 months, as designated by
Borrower, during which all or a portion of the outstanding principal balance of
this Note bears interest determined in relation to LIBOR; provided however, that
no Fixed Rate Term may be selected for a principal amount less than $100,000.00;
and provided further, that no Fixed Rate Term shall extend beyond the scheduled
maturity date hereof. If any Fixed Rate Term would end on a day which is not a
Business Day, then such Fixed Rate Term shall be extended to the next succeeding
Business Day.

 

1.3                                 “LIBOR” means the rate per annum (rounded
upward, if necessary, to the nearest whole 1/8 of 1%) determined by dividing
Base LIBOR by a percentage equal to 100% less any LIBOR Reserve Percentage.

 

(a)                                  “Base LIBOR” means the rate per annum for
United States dollar deposits quoted by Bank as the Inter-Bank Market Offered
Rate, with the understanding that such rate is quoted by Bank for the purpose of
calculating effective rates of interest for loans making reference thereto, on
the first day of a Fixed Rate Term for delivery of funds on said date for a
period of time approximately equal to the number of days in such Fixed Rate Term
and in an amount approximately equal to the principal amount to which such Fixed
Rate Term applies.  Borrower understands and agrees that Bank may base its
quotation of the Inter-Bank Market Offered Rate upon such offers or other market
indicators of the Inter-Bank Market as Bank in its discretion deems appropriate
including, but not limited to, the rate offered for U.S. dollar deposits on the
London Inter-Bank Market.

 

(b)                                 “LIBOR Reserve Percentage” means the reserve
percentage prescribed by the Board of Governors of the Federal Reserve System
(or any successor) for “Eurocurrency Liabilities” (as defined in Regulation D of
the Federal Reserve Board, as amended), adjusted by Bank for expected changes in
such reserve percentage during the applicable Fixed Rate Term.

 

1.4                                 “Prime Rate” means at any time the rate of
interest most recently announced within Bank at its principal office as its
Prime Rate, with the understanding that the Prime Rate is one of Bank’s base
rates and serves as  the basis upon which effective rates of interest are
calculated for those loans making reference thereto, and is evidenced by the
recording thereof after its announcement in such internal publication or
publications as Bank may designate.

 

2.                                      INTEREST:

 

2.1                                 Interest. The outstanding principal balance
of this Note shall bear interest (computed on the basis of a 360-day year,
actual days elapsed) either (a) at a fluctuating rate per annum equal to the
Prime Rate in effect

 

1

--------------------------------------------------------------------------------


 

from time to time, or (b) at a fixed rate per annum determined by Bank to be
.65000% above LIBOR in effect on the first day of the applicable Fixed Rate
Term. When interest is determined in relation to the Prime Rate, each change in
the rate of interest hereunder shall become effective on the date each Prime
Rate change is announced within Bank. With respect to each LIBOR selection
option selected hereunder, Bank is hereby authorized to note the date, principal
amount, interest rate and Fixed Rate Term applicable thereto and any payments
made thereon on Bank’s books and records (either manually or by electronic
entry) and/or on any schedule attached to this Note, which notations shall be
prima facie evidence of the accuracy of the information noted.

 

2.2                                 Selection of Interest Rate Options. At any
time any portion of this Note bears interest determined in relation to LIBOR, it
may be continued by Borrower at the end of the Fixed Rate Term applicable
thereto so that all or a portion thereof bears interest determined in relation
to the Prime Rate or to LIBOR for a new Fixed Rate Term designated by Borrower.
At any time any portion of this Note bears interest determined in relation to
the Prime Rate, Borrower may convert all or a portion thereof so that it bears
interest determined in relation to LIBOR for a Fixed Rate Term designated by
Borrower. At such time as Borrower requests an advance hereunder or wishes to
select a LIBOR option for all or a portion of the outstanding principal balance
hereof, and at the end of each Fixed Rate Term, Borrower shall give Bank notice
specifying: (a) the interest rate option selected by Borrower; (b) the principal
amount subject thereto; and (c) for each LIBOR selection, the length of the
applicable Fixed Rate Term. Any such notice may be given by telephone (or such
other electronic method as Bank may permit) so long as, with respect to each
LIBOR selection, (i) if requested by Bank, Borrower provides to Bank written
confirmation thereof not later than 3 Business Days after such notice is given,
and (ii) such notice is given to Bank prior to 10:00 a.m. on the first day of
the Fixed Rate Term, or at a later time during any Business Day if Bank, at it’s
sole option but without obligation to do so, accepts Borrower’s notice and
quotes a fixed rate to Borrower. If Borrower does not immediately accept a fixed
rate when quoted by Bank, the quoted rate shall expire and any subsequent LIBOR
request from Borrower shall be subject to a redetermination by Bank of the
applicable fixed rate. If no specific designation of interest is made at the
time any advance is requested hereunder or at the end of any Fixed Rate Term,
Borrower shall be deemed to have made a Prime Rate interest selection for such
advance or the principal amount to which such Fixed Rate Term applied.

 

2.3                                 Taxes and Regulatory Costs. Borrower shall
pay to Bank immediately upon demand, in addition to any other amounts due or to
become due hereunder, any and all (a) withholdings, interest equalization taxes,
stamp taxes or other taxes (except income and franchise taxes) imposed by any
domestic or foreign governmental authority and related in any manner to LIBOR,
and (b) future, supplemental, emergency or other changes in the LIBOR Reserve
Percentage, assessment rates imposed by the Federal Deposit Insurance
Corporation, or similar requirements or costs imposed by any domestic or foreign
governmental authority or resulting from compliance by Bank with any request or
directive (whether or not having the force of law) from any central bank or
other governmental authority and related in any manner to LIBOR to the extent
they are not included in the calculation of LIBOR. In determining which of the
foregoing are attributable to any LIBOR option available to Borrower hereunder,
any reasonable allocation made by Bank among its operations shall be conclusive
and binding upon Borrower.

 

2.4                                 Payment of Interest. Interest accrued on
this Note shall be payable on the 1st day of each month, commencing August 1,
2004.

 

2.5                                 Default Interest. From and after the
maturity date of this Note, or such earlier date as all principal owing
hereunder becomes due and payable by acceleration or otherwise, the outstanding
principal balance of this Note shall bear interest until paid in full at an
increased rate per annum (computed on the basis of a 360-day year, actual days
elapsed) equal to 2% above the rate of interest from time to time applicable to
this Note.

 

3.                                      BORROWING AND REPAYMENT:

 

3.1                                 Borrowing and Repayment.  Borrower may from
time to time during the term of this Note borrow, partially or wholly repay its
outstanding borrowings, and reborrow, subject to all of the limitations, terms
and conditions of this Note and of the Credit Agreement between Borrower and
Bank defined below; provided however, that the total outstanding borrowings
under this Note shall not at any time exceed the principal amount stated above. 
The unpaid principal balance of this obligation at any time shall be the total
amounts advanced hereunder by the holder hereof less the amount of principal
payments made hereon by or for any Borrower, which balance may be

 

2

--------------------------------------------------------------------------------


 

endorsed hereon from time to time by the holder. The outstanding principal
balance of this Note shall be due and payable in full on July 1, 2006.

 

3.2                                 Advances. Advances hereunder, to the total
amount of the principal sum available hereunder, may be made by the holder at
the oral or written request of (a) James L. Lambert, Preston Romm, Dana
Kammersgard, Sonia Borden, Eileen Jonikas, any one acting alone, who are
authorized to request advances and direct the disposition of any advances until
written notice of the revocation of such authority is received by the holder at
the office designated above.

 

3.3                                 Application of Payments.  Each payment made
on this Note shall be credited first, to any interest then due and second, to
the outstanding principal balance hereof. All payments credited to principal
shall be applied first, to the outstanding principal balance of this Note which
bears interest determined in relation to the Prime Rate, if any, and second, to
the outstanding principal balance of this Note which bears interest determined
in relation to LIBOR, with such payments applied to the oldest Fixed Rate Term
first.

 

4.                                      PREPAYMENT:

 

4.1                                 Prime Rate. Borrower may prepay principal on
any portion of this Note which bears interest determined in relation to the
Prime Rate at any time, in any amount and without penalty.

 

4.2                                 LIBOR. Borrower may prepay principal on any
portion of this Note which bears interest determined in relation to LIBOR at any
time and in the minimum amount of $100,000.00; provided however, that if the
outstanding principal balance of such portion of this Note is less than said
amount, the minimum prepayment amount shall be the entire outstanding principal
balance thereof. In consideration of Bank providing this prepayment option to
Borrower, or if any such portion of this Note shall become due and payable at
any time prior to the last day of the Fixed Rate Term applicable thereto by
acceleration or otherwise, Borrower shall pay to Bank immediately upon demand a
fee which is the sum of the discounted monthly differences for each month from
the month of prepayment through the month in which such Fixed Rate Term matures,
calculated as follows for each such month:

 

(a)                                  Determine the amount of interest which
would have accrued each month on the amount prepaid at the interest rate
applicable to such amount had it remained outstanding until the last day of the
Fixed Rate Term applicable thereto.

 

(b)                                 Subtract from the amount determined in (a)
above the amount of interest which would have accrued for the same month on the
amount prepaid for the remaining term of such Fixed Rate Term at LIBOR in effect
on the date of prepayment for new loans made for such term and in a principal
amount equal to the amount prepaid.

 

(c)                                  If the result obtained in (b) for any month
is greater than zero, discount that difference by LIBOR used in (b) above.

 

3

--------------------------------------------------------------------------------


 

Each Borrower acknowledges that prepayment of such amount may result in Bank
incurring additional costs, expenses and/or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses and/or
liabilities. Each Borrower, therefore, agrees to pay the above-described
prepayment fee and agrees that said amount represents a reasonable estimate of
the prepayment costs, expenses and/or liabilities of Bank. If Borrower fails to
pay any prepayment fee when due, the amount of such prepayment fee shall
thereafter bear interest until paid at a rate per annum 2.000% above the Prime
Rate in effect from time to time (computed on the basis of a 360-day year,
actual days elapsed). Each change in the rate of interest on any such past due
prepayment fee shall become effective on the date each Prime Rate change is
announced within Bank.

 

5.                                      EVENTS OF DEFAULT

 

This Note is made pursuant to and is subject to the terms and conditions of that
certain Credit Agreement between Borrower and Bank dated as of July 1, 2004, as
amended from time to time (the Credit Agreement”).  Any defined event of default
under the Credit Agreement, shall constitute an “Event of Default” under this
Note.

 

6.                                      MISCELLANEOUS:

 

6.1                                 Remedies. Upon the occurrence of any Event
of Default, the holder of this Note, at the holder’s option, may declare all
sums of principal and interest outstanding hereunder to be immediately due and
payable without presentment, demand, notice of nonperformance, notice of
protest, protest or notice of dishonor, all of which are expressly waived by
each Borrower, and the obligation, if any, of the holder to extend any further
credit hereunder shall immediately cease and terminate. Each Borrower shall pay
to the holder immediately upon demand the full amount of all payments, advances,
charges, costs and expenses, including reasonable attorneys’ fees (to include
outside counsel fees and all allocated costs of the holder’s in-house counsel),
expended or incurred by the holder in connection with the enforcement of the
holder’s rights and/or the collection of any amounts which become due to the
holder under this Note, and the prosecution or defense of any action in any way
related to this Note, including without limitation, any action for declaratory
relief, whether incurred at the trial or appellate level, in an arbitration
proceeding or otherwise, and including any of the foregoing incurred in
connection with any bankruptcy proceeding (including without limitation, any
adversary proceeding, contested matter or motion brought by Bank or any other
person) relating to any Borrower or any other person or entity.

 

6.2                                 Obligations Joint and Several.  Should more
than one person or entity sign this Note as a Borrower, the obligations of each
such Borrower shall be joint and several.

 

6.3                                 Governing Law. This Note shall be governed
by and construed in accordance with the laws of the State of California.

 

IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
written above.

 

Dot Hill Systems Corp.

 

By:

 

/s/ Preston Romm

 

 

Title:

 

Chief Financial Officer

 

 

4

--------------------------------------------------------------------------------